IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-41213
                          Summary Calendar


CHARLIE LAWYER HICKS, JR.,

                                     Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-02-CV-439
                      --------------------
                         March 10, 2003

Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Charlie Lawyer Hicks, Jr., Texas inmate # # 267191, was

convicted in 1977 of aggravated robbery and was sentenced to life

imprisonment.   The district court dismissed his 28 U.S.C. § 2254

petition, but granted a certificate of appealability (“COA”) on

the issue of Hicks’ statutory and constitutional rights to

release on mandatory supervision in violation of the Due Process




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41213
                                -2-

Clause.   Hicks’s argument is foreclosed by this court’s decision

in Arnold v. Cockrell, 306 F.3d 277 (5th Cir. 2002).

      Hicks also asserts that his Equal Protection rights were

being violated.   We do not reach the equal-protection issue

raised by Hicks because the district court did not grant a COA on

this issue and Hicks has not expressly sought to expand the COA

grant to include it.   See United States v. Kimler, 150 F.3d 429,

431 (5th Cir. 1998) (party must expressly seek a COA on

additional issues not certified by the district court).

     AFFIRMED.